 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          GERALD TINNER,                                    CASE NO. C19-925 MJP

11                                 Plaintiff,                 ORDER DENYING PLAINTIFF’S
                                                              MOTION FOR LEAVE TO FILE
12                 v.                                         OVER-LENGTH BRIEF;

13          SAN JUAN COUNTY,                                  DENYING PLAINTIFF’S MOTION
                                                              TO CONTINUE DEADLINES
14                                 Defendant.

15

16          THIS MATTER comes before the Court on Plaintiff’s Motion for Leave to File an

17   Overlength Brief (Dkt. No. 38) and Motion to Continue Deadlines (Dkt. No. 39). Having

18   reviewed the Motions, the Responses (Dkt. Nos. 43, 44), and all related papers, the Court

19   DENIES the Motions.

20          Plaintiff first seeks leave to file an additional five pages in response to the Defendants’

21   two motions for summary judgment. (Dkt. No. 38 at 1.) Finding that Plaintiff has not provided

22   an adequate reason for requesting additional pages, especially where the Defendants’ respective

23

24


     ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE OVER-LENGTH BRIEF; - 1
 1   briefs cover much of the same ground, the Court DENIES Plaintiff’s Motion for Leave to File an

 2   Overlength Brief.

 3          Plaintiff also moves to continue the following deadlines: the jury trial, expert witness

 4   disclosures, motions related to discovery, and the discovery completion date. (Dkt. No. 39 at 1.)

 5   The Court’s Order Setting the Trial Date and Related Dates explicitly states “[t]he Court will

 6   alter these dates only upon good cause shown: failure to complete discovery within the time

 7   allowed is not recognized as good cause.” (Dkt. No. 15 at 2.) Plaintiff contends he has good

 8   cause for seeking the continuance: “COVID-19.” (Dkt. No. 39 at 1.) However, Plaintiff fails to

 9   explain how COVID-19 prevents the exchange of discovery or interferes with motions practice.

10   Further, as Defendants note, the deadline for expert witness disclosures has already passed.

11   Plaintiff has not provided good cause within the meaning of the Court’s scheduling order.

12          Plaintiff is free to submit a revised motion with a more detailed explanation of the

13   reasons why the Court should extend the current deadlines. However, on the record currently

14   before the Court, there is insufficient reason to justify a delay. The Court therefore DENIES

15   Plaintiff’s Motion to Continue Deadlines.

16

17

18          The clerk is ordered to provide copies of this order to all counsel.

19          Dated April 2, 2020.



                                                          A
20

21
                                                          Marsha J. Pechman
22                                                        United States District Judge

23

24


     DENYING PLAINTIFF’S MOTION TO CONTINUE DEADLINES - 2
